Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Amendment and Remarks filed 11 February 2022, wherein claims 20-26 were newly added. Subsequently, claims 1-26 are pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 4-10, 12-14 and 18 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
However, applicants have failed to satisfactorily address the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in each of paragraph 11 of the previous office action on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (amended) is rejected as being vague and indefinite when it recites “A31 denotes an aryl, heteroaryl, (non-aromatic) alicyclic and heterocyclic group, optionally having one or more substituents, which are selected from the group comprising silyl, sulfo, sulfonyl, formyl, amine, imine, nitrile, mercapto, nitro, halogen, C1-12 alkyl, C6-12 aryl, C1-12 alkoxy, hydroxyl, or combinations of these groups, preferably phenyl, cyclohexyl, or cyclopentyl”  (emphasis added) with respect to the substituent A31 in the compound of formula CO-1; the scope of the protection sought by “preferably” is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “aryl, heteroaryl, (non-aromatic) alicyclic and heterocyclic group, optionally having one or more substituents, which are selected from the group comprising silyl, sulfo, sulfonyl, formyl, amine, imine, nitrile, mercapto, nitro, halogen, C1-12 alkyl, C6-12 aryl, C1-12 alkoxy, hydroxyl, or combinations of these groups”, and the claim also recites “preferably phenyl, cyclohexyl, or cyclopentyl” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/336,974 (corresponding to U.S. Patent Application Publication No. 2019/0218459). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal material comprising a combination of a polymerisable compound and a photoinitiator compound, the corresponding use thereof said polymerisable liquid crystal material to form a polymer film, the corresponding method of preparation of said polymer film, and to the use of said polymer film and said polymerisable LC material for optical, electro-optical, decorative or security devices, characterized in that said photoinitiator compound is represented by formula 
    PNG
    media_image1.png
    186
    414
    media_image1.png
    Greyscale
. Although the liquid crystal compositions (or compounds) are not identical, the Examiner notes that they are obvious variants thereof each other
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. Patent No. 9,234,056) in view of either Oh et al. (U.S. Patent Application Publication No. 2016/0332960) or Shin et al.  (U.S. Patent No. 9,316,906).
Sakamoto et al. discloses a polymerisable liquid crystal material comprising a combination of a polymerisable compound and a photoinitiator compound, the corresponding use thereof said polymerisable liquid crystal material to form a polymer film, the corresponding method of preparation of said polymer film, and to the use of said polymer film and said polymerisable LC material for optical, electro-optical, decorative or security devices, characterized in that said polymerisable compound represented by the general formula 
    PNG
    media_image2.png
    200
    444
    media_image2.png
    Greyscale
(abstract/claims) includes the compounds of the present formula T. Although Sakamoto et al. generally teaches that the use of photoinitiators (column 18, line 60/64+), including oxime compounds, the specific photoinitiator compounds of the present formulae CO-1 are not disclosed. 
The Examiner notes that the compounds of the present formulae CO-1, as well as their use thereof a polymerization initiator, are well known. In fact, Oh et al. teaches a photoinitiator oxime compound inclusive of those of the present formula CO-1 when n=1 and L1 =H, as represented therein by 
    PNG
    media_image3.png
    226
    412
    media_image3.png
    Greyscale
(claim 1). And Shin et al. teaches a photoinitiator oxime compound inclusive of those of the present formula CO-1 when n=0, as represented therein by
    PNG
    media_image4.png
    190
    379
    media_image4.png
    Greyscale
(claim 1).
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the photoinitiator compounds of the present formulae CO-1, as taught in either Oh et al. or Shin et al., in the polymerisable liquid crystal material of Sakamoto et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the compounds of formula CO-1.
Response to Arguments
Applicant's arguments filed 11 February 2022, with respect to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 11 of the previous office action on the merits, have been fully considered but they are not persuasive. Contrary to applicants’ remarks to the same, no amendment was made to address the aforementioned rejection. 
Applicant's arguments filed 11 February 2022, with respect to the rejection of claims on the ground of nonstatutory double patenting as set forth in paragraph 18 of the previous office action on the merits, to the effect that as “allowable subject matter has not been indicated in either application, appropriate action will be taken at such time as the issue is ripe” have been fully considered but they are not persuasive. 
Applicant's arguments filed 11 February 2022, with respect to the rejection of claims under 35 U.S.C. 103 as set forth in paragraph 21 of the previous office action on the merits, have been fully considered but they are not persuasive. In response to applicants’ arguments to the effect that the primary and secondary references “are directed to non-analogous art from each other” and discussion of the “same field of endeavor”, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the fact that the secondary references teaches the compounds of the present formulae CO-1 as polymerization initiators is more than “reasonably pertinent” to the manner in which they are utilized in the present invention. In fact, with respect to applicants’ comments that “an art citation that is not from the same field of endeavor as a claimed invention MUST be “reasonably pertinent” to the problem addressed by the inventor” actually reinforces the Examiners assertion of obviousness. In addition, the Examiner notes that the aforementioned rejection under 35 U.S.C. 103 is not based on a single allegedly non-analogous reference, and thus it is immaterial whether the secondary reference is analogous art, since the modification not have destroyed the characteristics (appearance and function) of the primary reference. See In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). In response to applicants’ arguments that the “secondary references are not relevant to applications where liquid crystalline monomers are polymerized to form polarizers” (emphasis added), and that the secondary references do not mention either “polymerizable liquid crystalline materials” or “color filters for color liquid crystal displays”, the Examiner notes that the fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references is that the compounds of the present formulae CO-1 are not only well known in and of themselves, and thus not novel, but the use thereof compounds of the present formulae CO-1 as a polymerization initiators is likewise well known, as expressly taught in the second reference. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722